Court of Appeals
of the State of Georgia

                                      ATLANTA,____________________
                                               June 25, 2021

The Court of Appeals hereby passes the following order:

A21A1493. LEONEX CONSTRUCTION GROUP, INC. v. CAPITAL SQUARE
    PARTNERS, LLC.

      Upon consideration of the APPELLANT’S motion FOR PERMISSION TO
WITHDRAW THE APPEAL in the above styled case, it is ordered that the motion
is hereby GRANTED, and jurisdiction is released back to the trial court upon receipt
of this order.

                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       06/25/2021
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                     , Clerk.